                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

LAMON MOORE,

                   Plaintiff,                        Case No. 17-cv-13440
                                                     Hon. Matthew F. Leitman
v.

SCOTT STEPHENSON, et al.,

                 Defendant.
_______________________________________________________________________/

                                    JUDGMENT

      The above entitled action came before the Court on a petition for a writ of habeas

corpus. In accordance with the Order entered on October 24, 2019:

      IT IS ORDERED AND ADJUDGED that the petition for writ of habeas corpus is

DISMISSED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that permission to appeal in forma pauperis is

DENIED.

                                              DAVID J. WEAVER
                                              CLERK OF THE COURT

                                              By: s/Holly A. Monda
                                                    Deputy Clerk

Approved:

s/Matthew F. Leitman________                  Dated: October 24, 2019
Matthew F. Leitman                            Flint, Michigan
United States District Court


                                          1
